Appellate Case: 19-9615    Document: 010110613259        Date Filed: 12/02/2021    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                      UNITED STATES COURT OF APPEALS                        December 2, 2021

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  EDGAR TARANGO-DELGADO, a/k/a
  Armondo De Santiago,

        Petitioner,
                                                        Nos. 19-9615 & 20-9619
  v.

  MERRICK B. GARLAND, United States
  Attorney General,

        Respondent.
                          _________________________________

                       Petition for Review from an Order of the
                             Board of Immigration Appeals
                        _________________________________

 Stephen Petrany of Jones Day, Washington D.C. (Brittney Lane Kubisch of Jones Day,
 Los Angeles, California; Ryan Proctor of Jones Day, Washington D.C.; Nicole C.
 Henning of Jones Day, Chicago, Illinois; Charles Roth of National Immigrant Justice
 Center, Chicago, Illinois, on the briefs) for Petitioner-Appellant.

 Jeffery R. Leist, Senior Litigation Counsel, Office of Immigration Litigation (Brian
 Boynton, Acting Assistant Attorney, General Civil Division; Anthony C. Payne,
 Assistant Director, Office of Immigration Litigation, Department of Justice with him on
 the brief), Washington D.C., for Respondent-Appellee.
                          _________________________________

 Before HARTZ, PHILLIPS, and McHUGH, Circuit Judges.
                   _________________________________

 PHILLIPS, Circuit Judge.
                      _________________________________
Appellate Case: 19-9615    Document: 010110613259        Date Filed: 12/02/2021     Page: 2



        Petitioner Edgar Tarango-Delgado appeals the Board of Immigration Appeals’

 (“BIA”) denial of his two motions to reopen his removal proceedings.

 Because 8 U.S.C. § 1231(a)(5) bars Tarango-Delgado from such relief, we affirm.


                                    BACKGROUND
 I.     Factual Background

        Tarango-Delgado, a citizen of Mexico, came to the United States in 1977,

 when he was seven months old. He became a lawful permanent resident at age ten.

 And for almost four decades, he lived in this country with his parents, siblings, wife,

 and children—all of whom are now U.S. citizens.

        In 2015, state police arrested Tarango-Delgado and charged him with

 aggravated animal cruelty, a felony. He pleaded guilty to that charge. But, before

 entering his plea, his counsel failed to advise him that pleading guilty would have

 deportation consequences under 8 U.S.C. § 1227(a)(2)(A)(ii). Those consequences

 arose because aggravated animal cruelty is a crime of moral turpitude.1 A few months

 after he pleaded guilty, the government commenced removal proceedings against

 him.

 II.    Procedural Background

        To challenge his removal, Tarango-Delgado took two actions. First, he moved

 for post-conviction relief in Colorado state court, arguing that his counsel had


        1
         In 1997, Tarango-Delgado was convicted of second-degree burglary in
 Colorado state court. This burglary conviction counted as his first qualifying crime of
 moral turpitude.

                                            2
Appellate Case: 19-9615    Document: 010110613259        Date Filed: 12/02/2021    Page: 3



 provided ineffective assistance under the Sixth Amendment by not advising him of

 the immigration consequences of a guilty plea and conviction. FAR at 216–25

 (relying on Padilla v. Kentucky, 559 U.S. 356 (2010)). Second, he applied for

 cancellation of removal under 8 U.S.C. § 1229b(a) before an immigration judge

 (“IJ”).2

        In October 2017, with the ineffective-assistance-of-counsel motion still

 pending, an IJ denied Tarango-Delgado’s motion for cancellation of removal.

 Tarango-Delgado didn’t appeal the IJ’s decision, and he was removed to Mexico in

 November 2017.

        Almost a year after his removal, a Colorado state court ruled on Tarango-

 Delgado’s ineffective-assistance-of-counsel motion. Unsurprisingly, that court

 concluded that Tarango-Delgado had not “knowingly and voluntarily” pleaded guilty

 to the aggravated-animal-cruelty charge, because his attorney had not advised him of

 the immigration consequences of a guilty plea. So it vacated his conviction and

 reinstated the original aggravated-animal-cruelty charge.

        A.    First Motion to Reopen

        In January 2019, with his aggravated-animal-cruelty conviction vacated and

 the charge reinstated, Tarango-Delgado filed his first motion to reopen his

 immigration proceedings before an IJ. He argued that his deadline to move to reopen



        2
         Section 1229b(a) is a form of discretionary relief that allows an IJ to cancel a
 removal order if an applicant can satisfy certain statutory requirements. Torres de la
 Cruz v. Maurer, 483 F.3d 1013, 1019–20 (10th Cir. 2007).
                                            3
Appellate Case: 19-9615    Document: 010110613259         Date Filed: 12/02/2021     Page: 4



 had been equitably tolled while his Colorado ineffective-assistance-of-counsel

 motion was pending. Tarango-Delgado also argued for the IJ to sua sponte reopen his

 case under 8 C.F.R. § 1003.23(b), contending that the vacatur of his animal-cruelty

 conviction should qualify as an exceptional circumstance.

        The IJ denied Tarango-Delgado’s motion to reopen. It ruled that Tarango-

 Delgado was not entitled to equitable tolling, because he had not exercised diligence

 in moving to reopen his case. The IJ also declined to reopen the case sua sponte

 because, despite the state court’s vacating the conviction, it reinstated the original

 animal-cruelty charge, enabling the state to recommence its prosecution.

       Tarango-Delgado appealed the IJ’s decision, but the BIA dismissed. He

 challenges the BIA’s decision.

       B.     Tarango-Delgado’s Unlawful Reentry

       In late February or early March 2019, a few days after the IJ denied Tarango-

 Delgado’s first motion to reopen, he reentered this country without authorization.3

 And a few weeks later, after the Department of Homeland Security (“DHS”) learned

 about the illegal reentry, it reinstated Tarango-Delgado’s prior removal order.




       3
         According to the IJ’s factual summary, Tarango-Delgado illegally reentered
 the country on February 29, 2019. But as Tarango-Delgado points out, that date must
 be wrong because 2019 was not a leap year. So Tarango-Delgado most likely
 reentered the country on February 28 or March 1—about three days after the IJ
 denied his first motion to reopen.

                                             4
Appellate Case: 19-9615    Document: 010110613259         Date Filed: 12/02/2021    Page: 5



       About two weeks after DHS reinstated his removal order, Tarango-Delgado

 applied for withholding of removal under the Convention Against Torture (“CAT”).4

 An asylum officer found that Tarango-Delgado credibly feared returning to Mexico

 and referred his petition to an IJ. But the IJ denied his petition for CAT relief.5 The

 BIA affirmed. Tarango-Delgado does not challenge the BIA’s decision.

       C.     Second Motion to Reopen

       In December 2019, Tarango-Delgado pleaded guilty to a misdemeanor animal-

 cruelty charge, which by definition would no longer qualify as a crime of moral

 turpitude. Having eliminated his second qualifying conviction for a crime of moral

 turpitude (the earlier burglary conviction being his first), Tarango-Delgado filed a

 second motion to reopen his immigration proceedings.

       But the government also raised a new argument: that 8 U.S.C. § 1231(a)(5)

 barred consideration of Tarango-Delgado’s motion because he had illegally reentered




       4
           The CAT allows a petitioner to obtain withholding of removal if he can show
 “that it is more likely than not that he or she would be tortured if removed” to a
 particular country. Elzour v. Ashcroft, 378 F.3d 1143, 1150 (10th Cir. 2004); see also
 8 C.F.R. § 208.16(c). Though Tarango-Delgado applied for relief under only the
 CAT, the IJ also considered whether he would be eligible for relief under 8 U.S.C.
 § 1231(b)(3). That statute would prohibit Tarango-Delgado’s removal on a showing
 that his “life or freedom would be threatened” because of his “race, religion,
 nationality, membership in a particular social group, or political opinion” if he were
 removed to Mexico. 8 U.S.C. § 1231(b)(3).
       5
        Ultimately, the IJ denied the petition because Tarango-Delgado had failed to
 show (1) that he would be tortured if removed to Mexico or (2) that he qualified as a
 member of a “particular social group” to be eligible for relief under § 1231(b)(3).

                                             5
Appellate Case: 19-9615     Document: 010110613259        Date Filed: 12/02/2021     Page: 6



 the United States after being removed. The BIA sided with the government. Tarango-

 Delgado appeals the BIA’s affirmance as well.

                                      DISCUSSION

       Tarango-Delgado appeals the BIA’s denial of his two motions to reopen.6

 Because we conclude that 8 U.S.C. § 1231(a)(5) bars the reopening of his removal

 proceedings, we affirm the BIA’s denials.

 I.    Jurisdiction

       We first resolve whether we have jurisdiction over Tarango-Delgado’s appeal.

 Under 8 U.S.C. § 1252(b)(1), we have jurisdiction to review removal orders only if

 the petition for review is filed within “30 days after the date of the final order of

 removal.” Since Tarango-Delgado’s final order of removal was filed in October

 2017, our authority to review the removal order itself expired in November 2017.

       But Tarango-Delgado does not challenge the removal order, or even its

 reinstatement. Rather, he appeals the BIA’s denial of his two motions to reopen. And

 since he appealed those decisions within thirty days of their denial, he cleared

 § 1252(b)(1)’s procedural hurdle. See Bhattarai v. Holder, 408 F. App’x 212, 215

 (10th Cir. 2011).

       Next, we turn to 8 U.S.C. § 1252(a)(2)(D)—the “savings clause.” Sanchez-

 Gonzalez v. Garland, 4 F.4th 411, 414 (6th Cir. 2021). That statute states that “[no]


       6
          As to his first motion, Tarango-Delgado argues that the BIA erred in
 concluding that his ineffective-assistance-of-counsel motion had not equitably tolled
 his statutory deadline to reopen his immigration proceedings while it was pending in
 Colorado state court. We do not reach this issue because we affirm on other grounds.
                                             6
Appellate Case: 19-9615     Document: 010110613259        Date Filed: 12/02/2021       Page: 7



 other provision of this chapter . . . which limits or eliminates judicial review, shall be

 construed as precluding review of constitutional claims or questions of law raised

 upon a petition for review.” 8 U.S.C. § 1252(a)(2)(D). “Section 1231 is in the same

 chapter as § 1252.” Ramirez-Molina v. Ziglar, 436 F.3d 508, 513 (5th Cir. 2006).

 Thus, § 1252(a)(2)(D) applies to § 1231(a)(5). See id. Said another way, we have

 jurisdiction over Tarango-Delgado’s motions to reopen so long as they raise

 “constitutional claims or questions of law.” See Sanchez-Gonzalez, 4 F.4th at 413.

        The BIA denied Tarango-Delgado’s second motion to reopen after concluding

 that § 1231(a)(5) barred review or reopening of the removal order. Whether the BIA

 correctly interpreted the statute is a question of law, so we have jurisdiction to review

 that question. Id. at 413–14.

 II.    Standard of Review

        We review de novo constitutional and legal questions. Lorenzo v. Mukasey,

 508 F.3d 1278, 1282 (10th Cir. 2007). But we defer to DHS’s reasonable

 interpretations of the statutes it administers. See Reyes-Vargas v. Barr, 958 F.3d

 1295, 1300–02 (10th Cir. 2020).

 III.   Section 1231(a)(5) Forecloses Tarango-Delgado’s Motions to Reopen

        As with all questions of statutory interpretation, we begin with the text:

        If the Attorney General finds that an alien has reentered the United States
        illegally after having been removed or having departed voluntarily, under
        an order of removal, the prior order of removal is reinstated from its
        original date and is not subject to being reopened or reviewed, the alien
        is not eligible and may not apply for any relief under this chapter, and the
        alien shall be removed under the prior order at any time after the reentry.


                                             7
Appellate Case: 19-9615    Document: 010110613259        Date Filed: 12/02/2021     Page: 8



 8 U.S.C. § 1231(a)(5).

       Based on the statute’s text, once Tarango-Delgado illegally reentered the

 country, the BIA lacked authority to reopen Tarango-Delgado’s removal order.

 Several circuits agree with this interpretation. See Sanchez-Gonzalez, 4 F.4th at 415

 (6th Circuit); Gutierrez-Gutierrez v. Garland, 991 F.3d 990, 994 (8th Cir. 2021);

 Cuenca v. Barr, 956 F.3d 1079, 1084 (9th Cir. 2020); Rodriguez-Saragosa v.

 Sessions, 904 F.3d 349, 354 (5th Cir. 2018); Cordova-Soto v. Holder, 732 F.3d 789,

 794 (7th Cir. 2013).

       Our reading also reflects Congress’s decision to “toe[] a harder line” with

 illegal reentrants. Fernandez-Vargas v. Gonzales, 548 U.S. 30, 34 (2006). Before

 1996, “only a limited class of illegal reentrants” were subject to reinstatement of their

 prior removal order. Id. And even then, many still “could seek some varieties of

 discretionary relief.” Id. But in 1996, Congress amended the statute so that

 reinstatement applied “to all illegal reentrants, ‘expanded the types of orders that can

 be reinstated and limited the relief available to aliens whose orders are reinstated.’”

 Cuenca, 956 F.3d at 1084 (quoting Padilla v. Ashcroft, 334 F.3d 921, 924 (9th Cir.

 2003)). Congress thus sought to deny illegal reentrants “any benefits from [their]

 latest violation of U.S. law.” Morales-Izquierdo v. Gonzales, 486 F.3d 484, 498 (9th

 Cir. 2007).

       In short, § 1231(a)(5) means what it says. And because Tarango-Delgado

 “reentered the United States illegally after having been removed,” his prior removal

 order was reinstated “from its original date” and “is not subject to being reopened.”

                                             8
Appellate Case: 19-9615    Document: 010110613259        Date Filed: 12/02/2021      Page: 9



 8 U.S.C. § 1231(a)(5). Thus, § 1231(a)(5) unambiguously forecloses both of

 Tarango-Delgado’s motions to reopen.

 IV.   There Is No Gross-Miscarriage-of-Justice Exception in § 1231(a)(5)

       Still, Tarango-Delgado argues that § 1231(a)(5) does not apply because his

 original removal proceedings resulted from a “gross miscarriage of justice.” But

 given the statute’s clear directive, we cannot read this exception into § 1231(a)(5).

       Some courts have adopted such an exception for illegal reentrants—albeit in

 slightly different contexts. The Ninth Circuit, for example, permits review of an

 underlying order “if the petitioner can show that he has suffered a ‘gross miscarriage

 of justice’ in the initial deportation proceeding.” Vega-Anguiano v. Barr, 982 F.3d

 542, 547 (9th Cir. 2019). The Third and Fifth Circuits allow collateral attacks on

 underlying removal petitions if a petitioner can establish a “gross miscarriage of

 justice.” See Debeato v. Att’y Gen. of U.S., 505 F.3d 231, 235 (3d Cir. 2007)

 (requiring a “gross miscarriage of justice” as “a prerequisite to relief”); Ramirez-

 Molina, 436 F.3d at 514 (requiring a “gross miscarriage of justice” as a jurisdictional

 requirement for a collateral attack on a removal order).

       But at least one other circuit has rejected this exception.7 In Sanchez-

 Gonzalez—a case much like ours—the Sixth Circuit held that a “gross-miscarriage-

 of-justice exception is contrary to the text of 8 U.S.C. § 1231(a)(5).” 4 F.4th at 415.




       7
         The Eighth Circuit also rejected a gross-miscarriage-of-justice exception
 within § 1231(a)(5). Gutierrez-Gutierrez, 991 F.3d at 994.
                                            9
Appellate Case: 19-9615    Document: 010110613259        Date Filed: 12/02/2021    Page: 10



        We agree with the Sixth Circuit. Though it may be tempting to create a judicial

  exception, § 1231(a)’s language leaves no room for one. See Recovery Res. Corp. v.

  United States, 930 F.2d 804, 805 (10th Cir. 1991) (“When the terms of a statute are

  unambiguous, we do not create exceptions or modifications.”).

        And even if a gross-miscarriage-of-justice exception existed, Tarango-Delgado

  would not qualify for it. Using the Ninth Circuit’s articulation, a gross miscarriage of

  justice occurs “when a deportation or removal order had no valid legal basis at the

  time of its issuance or at the time of its execution.” Vega-Anguiano, 982 F.3d at 547.

  When the removal order was issued and executed, Tarango-Delgado’s removal was

  valid because he was twice convicted for crimes of moral turpitude. That one of those

  convictions was later overturned does not change our analysis. As we have explained,

  the “pendency of post-conviction motions . . . does not vitiate finality for removal

  purposes, unless and until the convictions are overturned.” Waugh v. Holder, 642

  F.3d 1279, 1284 (10th Cir. 2011) (emphasis added) (quoting Paredes v. Att’y Gen. of

  U.S., 528 F.3d 196, 198–99 (3d Cir. 2008)). Thus, because Tarango-Delgado’s

  aggravated-animal-cruelty conviction was not overturned until after his removal, his

  removal—at the time—was valid. See Sanchez-Gonzalez, 4 F.4th at 416 (collecting

  cases that explain why post-conviction relief does not invalidate the original removal

  proceedings).

        Tarango-Delgado’s attempt to analogize his case to the fundamental-

  miscarriage-of-justice exception in federal habeas proceedings is also unavailing. In

  that context, the gross-miscarriage-of-justice exception permits a prisoner to

                                             10
Appellate Case: 19-9615    Document: 010110613259          Date Filed: 12/02/2021    Page: 11



  overcome procedural bars to habeas relief on a “credible showing of actual

  innocence.” McQuiggin v. Perkins, 569 U.S. 383, 392 (2013). Tarango-Delgado

  argues that the gross-miscarriage-of-justice exception for § 1231(a)(5) should

  likewise allow him to overcome the statute’s reopening bar if he can prove he is

  “actually innocent” of the “removability charged raised against him under the law in

  effect at the time of his removal.” Opening Br. at 40.

        This argument has three problems. First, Tarango-Delgado cites no authority

  adopting his version of the gross-miscarriage-of-justice exception. Second, even if

  this version applied, his constitutionally infirm plea notwithstanding, Tarango-

  Delgado has not shown that he was “actually innocent” of his conviction. Finally, as

  we explained above, “the law in effect at the time of his removal” permitted Tarango-

  Delgado’s removal because his post-conviction motion had not yet been granted.8

        In sum, § 1231(a)(5)’s text precludes any attempt to engraft a gross-

  miscarriage-of-justice exception. So § 1231(a)(5) forecloses Tarango-Delgado’s

  motions to reopen.




        8
           Our reading of § 1231(a)(5) aligns with other relevant doctrines, like the
  fugitive-disentitlement doctrine. “That doctrine allows courts to dismiss criminal
  appeals to prevent fugitives from enjoying the benefits of an appeal while flouting
  the judgments that keep them in custody.” Cordova-Soto, 732 F.3d at 795. Thus,
  because Tarango-Delgado broke our laws by illegally reentering the country, he has
  lost the right to reopen his case. And while Tarango-Delgado rightfully points out
  that the fugitive-disentitlement doctrine is discretionary, “[t]he language of
  § 1231(a)(5) barring relief here is a mandatory directive in a statute.” Id.
                                            11
Appellate Case: 19-9615    Document: 010110613259        Date Filed: 12/02/2021   Page: 12



  V.    Section 1231(a)(5) Has Not Been Unconstitutionally Applied

        Next, Tarango-Delgado argues that § 1231(a)(5) unconstitutionally deprives

  him of his right to reopen. We disagree.

        Section 1231(a)(5) would not have prevented Tarango-Delgado from moving

  to reopen if he had filed that motion without reentering illegally. See Rodriguez-

  Saragosa, 904 F.3d at 354–55. But once he reentered, he forfeited that right. See id.

  at 354. If Tarango-Delgado had legitimate cause to challenge his removal, he had the

  chance to pursue that claim while he was outside the country, “just like every other

  alien in his position.” Morales-Izquierdo, 486 F.3d at 498.

        This interpretation does not force Tarango-Delgado to choose between risking

  his life and proving that he was not removable, as he argues. Assuming he reasonably

  feared persecution, he could have legally presented himself at the border and sought

  asylum. Instead, he chose not to avail himself of those procedures until after he had

  already illegally reentered. He now faces the consequence of that choice—the loss of

  his right to reopen his removal proceedings.

  VI.   Tarango-Delgado Is Not Entitled to Nunc Pro Tunc Relief

        Finally, Tarango-Delgado maintains that nunc pro tunc relief permits

  avoidance of § 1231’s reopening bar.9 As Tarango-Delgado sees it, we can grant him




        9
          Nunc pro tunc means, “now for then.” Zhang v. Holder, 617 F.3d 650, 665
  n.13 (2d Cir. 2010).

                                             12
Appellate Case: 19-9615    Document: 010110613259        Date Filed: 12/02/2021     Page: 13



  relief from the date of the IJ’s “wrongful” denial of his first motion to reopen. And

  because that denial preceded his illegal reentry, § 1231(a)(5) would not apply.

         Nunc pro tunc is an equitable remedy that courts have applied in immigration

  proceedings. Zhang, 617 F.3d at 665. But as an equitable remedy, unclean hands can

  bar such relief. Edwards v. I.N.S., 393 F.3d 299, 311 n.15 (2d Cir. 2004). So even

  assuming this doctrine would allow us to reach back to the IJ’s decision, Tarango-

  Delgado would not be entitled to relief because his illegal reentry disqualified him

  for equitable relief.

         Thus, the doctrine of nunc pro tunc cannot save Tarango-Delgado’s appeal.

                                     CONCLUSION

         We affirm the denial of Tarango-Delgado’s motions to reopen under

  § 1231(a)(5).10




         10
          We accept Tarango-Delgado’s amended motions for in forma pauperis status
  and grant the motions.
                                            13